 Case 5:11-cv-01728-CJC-PLA Document 172 Filed 05/21/20 Page 1 of 6 Page ID #:2029



 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                                 CENTRAL DISTRICT OF CALIFORNIA
 9                                           EASTERN DIVISION
10

11   ROBIN LEE SHERWOOD,                           )   No. ED CV 11-1728-CJC (PLA)
                                                   )
12                         Petitioner,             )   ORDER ACCEPTING FINDINGS,
                                                   )   CONCLUSIONS, AND RECOMMENDATION
13                 v.                              )   OF UNITED STATES MAGISTRATE JUDGE
                                                   )
14   GEORGE NEOTTI, Warden,                        )
                                                   )
15                         Respondent.             )
                                                   )
16

17          On April 17, 2020, the United States Magistrate Judge issued a Final Report and
18   Recommendation (“Final R&R”), recommending that the Petition be dismissed with prejudice
19   because petitioner’s claim of ineffective assistance of counsel lacked merit. (ECF No. 169). On
20   May 1, 2020, petitioner filed Objections to the Final R&R. (ECF No. 171).
21          Petitioner asserts numerous objections to the factual findings and legal conclusions set
22   forth in the Final R&R. In particular, petitioner challenges the finding that his trial counsel, Michael
23   Belter, provided credible testimony at the evidentiary hearing. Petitioner asserts that Mr. Belter
24   had reason to be biased against him because petitioner had complained about Mr. Belter’s
25   conduct in the past and had submitted a formal complaint to the California State Bar after Mr.
26   Belter refused to provide petitioner his trial records. (ECF No. 171 at 8). From reviewing Mr.
27   Belter’s testimony as a whole, the Court finds no indication that Mr. Belter had any bias against
28
 Case 5:11-cv-01728-CJC-PLA Document 172 Filed 05/21/20 Page 2 of 6 Page ID #:2030



 1   petitioner. The fact that petitioner complained about Mr. Belter’s assistance does not by itself
 2   render Mr. Belter’s testimony at the evidentiary hearing not credible.1
 3          Additionally, petitioner disputes the veracity of Mr. Belter’s testimony describing the events
 4   that took place on the day petitioner entered his guilty plea, in particular Mr. Belter’s statement
 5   that he and petitioner had a ninety-minute discussion about petitioner’s desire to plead guilty
 6   during the lunch break before the plea proceeding began. (ECF No. 169 at 16-17). Petitioner
 7   contends that Mr. Belter’s testimony is contradicted by petitioner’s own statement that Mr. Belter
 8   went to lunch with the prosecutor that day and did not speak to petitioner during the lunch break.
 9   (ECF No. 171 at 7 (citing EH RT 111)). This challenge to Mr. Belter’s credibility is based on the
10   evidentiary hearing testimony of respondent’s psychiatric expert, Dr. Alan Abrams, in which Dr.
11   Abrams described what petitioner reported during a 2019 psychological evaluation:
12          [Petitioner’s counsel]:     Okay. Now, you also discussed with [petitioner] when
                                        you talked to him [about] the circumstances of his plea?
13
            [Dr. Abrams]:               Yes, that was my primary focus as we agreed in the
14                                      protective order.
15          [Petitioner’s counsel]:     And when you talked to him, he told you that he
                                        plead[ed] guilty after he saw his defense attorney
16                                      coming back from lunch at a Mexican restaurant with
                                        the D.A.?
17
            [Dr. Abrams]:               Yes.
18
            [Petitioner’s counsel]:     And he concluded that his attorney wasn’t helping him.
19
            [Dr. Abrams]:               Of course.
20
            [Petitioner’s counsel]:     And when you asked [petitioner] whether he suffered
21                                      paranoia, his response was that he believed the D.A.
                                        and his defense attorney were working together, didn’t
22                                      he?
23          [Dr. Abrams]:               Yes.
24   (EH RT 111).
25

26      1
             Regarding petitioner’s complaint made in 2008 to the California State Bar, Mr. Belter
     testified that he did not promptly turn over petitioner’s trial file out of concern that certain
27
     individuals identified in the file might become at risk for gang retaliation given petitioner’s gang
28   ties. When directed by the California State Bar to provide petitioner the file, Mr. Belter complied.
     (Evidentiary Hearing Reporter’s Transcript (“EH RT”) 76-77).

                                                      2
 Case 5:11-cv-01728-CJC-PLA Document 172 Filed 05/21/20 Page 3 of 6 Page ID #:2031



 1          The Court is not persuaded that the above testimony contradicts Mr. Belter’s statement
 2   about his lengthy pre-plea discussion with petitioner, as petitioner’s remarks about Mr. Belter and
 3   the D.A. conspiring against him have no support in the record. Moreover, petitioner’s baseless
 4   accusation is undercut by his own testimony at the plea hearing, in which he stated that he had
 5   sufficient time to consult with Mr. Belter concerning his intent to plead guilty, and that Mr. Belter
 6   had explained the written plea declaration to him and petitioner had sufficient time to consider the
 7   meaning of each statement on the form. (See Reporter’s Transcript 340). See Blackledge v.
 8   Allison, 431 U.S. 63, 73-74, 97 S.Ct. 1621, 52 L.Ed.2d 136 (1977) (a defendant’s representations
 9   at a plea hearing constitute a “formidable barrier in any subsequent collateral proceedings” as
10   “[s]olemn declarations in open court carry a strong presumption of verity”).
11          Regarding the determination in the Final R&R that the handwritten notes in the trial file
12   were authored by petitioner and reflected his mental competence, petitioner argues that Mr. Belter
13   testified at the evidentiary hearing that “he did not see [petitioner] write many of these notes and
14   does not know if someone else helped him write them.” (ECF No. 171 at 8 (citing EH RT 88-89)).
15   Petitioner’s challenge to the trial notes is unavailing. Mr. Belter testified at the evidentiary hearing
16   that it was his practice to give his clients a pad of paper and a pencil and ask them to write things
17   down, after which the notes would be placed in their file. While Mr. Belter believed that petitioner
18   was the author of the notes at issue, during cross-examination he stated that he did not recall
19   seeing petitioner write many of the notes. (Exhibit 50 at ¶ 11; EH RT 89). The Court observes
20   that the notes, however, are written in the first person -- “When I was pulled over, I was told by
21   [the] Detective I needed to come to the station”; “[the] Detective did not read Miranda[2] until after
22   45 min. of giving me all of his evidence[] and questioning me”; “I believe I said this in the
23   Detective’s vehicle on the way to the station”; “I don’t think I said crazy or stupid stuff until[] I felt
24   I had been tricked and felt betrayed.” (See EH Exhibit 52 at 1524, 1765, 1800). Additionally, the
25   substance of the notes are consistent with petitioner’s discussions with Mr. Belter about legal
26   issues and defense strategy. (See ECF No. 169 at 15-16). The Court has also compared the trial
27

28      2
            See Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).

                                                         3
 Case 5:11-cv-01728-CJC-PLA Document 172 Filed 05/21/20 Page 4 of 6 Page ID #:2032



 1   notes with petitioner’s post-conviction letters sent to the superior court, and finds that the
 2   handwriting is consistent.3 Moreover, petitioner in his Objections does not assert that another
 3   individual wrote the notes, let alone identify any other individual as the author. Based on the
 4   foregoing, the Court agrees with the finding in the Final R&R that the handwritten notes reflect
 5   petitioner’s mental competence. Even if, as petitioner appears to suggest, petitioner may have
 6   drafted the notes with the help of another individual, the notes nevertheless reflect that petitioner
 7   was actively participating in his defense.
 8          As for the determination in the Final R&R that petitioner’s statements in his recorded jail
 9   calls that took place from April to June 2004 also indicated his competence, petitioner asserts that
10   the calls provide no such insight as they only cover a three-month time frame and occurred
11   several years before the guilty plea was entered. (ECF No. 171 at 9). As the Final R&R points
12   out, however, petitioner’s psychiatric expert, Dr. Nathan Lavid, opined that petitioner was
13   incompetent from January 2004 through November 2006 -- a time frame that includes the dates
14   when petitioner made the recorded jail calls. The Final R&R appropriately faulted Dr. Lavid’s
15   opinion of incompetence for failing to explain how petitioner could be incompetent in 2004 yet
16   capable of acting rationally and coherently during these recorded conversations. (See ECF No.
17   169 at 29-30).
18          Next, petitioner objects to the Final R&R’s legal analysis, asserting that a determination of
19   the prejudice prong for his claim of ineffective assistance of counsel under Strickland v.
20   Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), requires an analysis of
21   whether petitioner demonstrated a reasonable probability that, absent Mr. Belter’s errors, the
22   result of the proceeding would have been different. (ECF No. 171 at 11). Petitioner asserts that
23

24      3
             In particular, the Court notes that petitioner in his letters to the superior court improperly
25   used apostrophe marks in plural words (e.g., “they said they took gun’s to kill someone”; “I see
     a lot of back and forth decision’s on the felony murder law”; “after telling my attorney all of this for
26   three year’s, he still did not address this . . . point”). (EH Exhibit 54 at 3031, 3033, 3040). This
     same improper use of apostrophes can be seen in the handwritten notes in petitioner’s trial file
27
     (e.g., “In other word’s wouldn’t this mean . . .”; “Write down any idea’s?”; “I said I had bullet’s on
28   top of my refrigerator”). (EH Exhibit 52 at 1765, 1800, 1802). This distinct similarity is further
     indication that petitioner is the author of the handwritten notes from the trial file.

                                                        4
 Case 5:11-cv-01728-CJC-PLA Document 172 Filed 05/21/20 Page 5 of 6 Page ID #:2033



 1   he made this prejudice showing, because had Mr. Belter investigated petitioner’s mental health,
 2   “not only could [Belter] have declared doubt as to competence, it would have also allowed [Belter]
 3   to prepare a different defense strategy based on [petitioner’s] mental illness, including negotiating
 4   a plea deal once [petitioner] was restored to competency.” (Id. at 12). Petitioner further asserts
 5   that there is a reasonable probability that “by ensuring that [petitioner] received adequate
 6   treatment for his mental illness, after [petitioner] was restored to competency, Belter could have
 7   been able to persuade [petitioner] to proceed with his trial.” (Id. at 13).
 8          Generally, in the context of a collateral attack on a guilty plea, Strickland’s prejudice prong
 9   requires that the petitioner show “there is a reasonable probably that, but for counsel’s errors, he
10   would not have pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S.
11   52, 58-59, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985). Here, pursuant to Deere v. Cullen, 718 F.3d
12   1124, 1145 (9th Cir. 2013), the Final R&R addresses the prejudice prong by considering whether
13   there is a reasonable probability that, had Mr. Belter moved for a competency hearing, petitioner
14   would have been found incompetent to plead guilty. See Deere, 718 F.3d at 1145 (“The question
15   on this aspect of the case boils down to this: whether [the petitioner] suffered any prejudice from
16   the lack of a competency hearing, even assuming for the sake of argument that [his counsel]
17   should have moved for one? Put another way, was there a reasonable probability that he would
18   have been found incompetent to plead guilty?”); see also Theriot v. Whitley, 18 F.3d 311, 313 (5th
19   Cir. 1994) (“[A] claim of incompetence is difficult to analyze under the “outcome” test in Strickland
20   . . . . [The petitioner] can succeed in establishing that he was prejudiced by his attorney’s failure
21   to investigate only if he can demonstrate by a reasonable probability that he was incompetent to
22   plead guilty.”). But even if the prejudice prong of the Strickland test is considered under the
23   standard set forth in Hill, petitioner’s ineffective assistance claim still fails. Petitioner’s assertions
24   of prejudice under the Hill standard presume that he would have been found incompetent had a
25   competency hearing took place prior to his plea, as he argues that he could have, after being
26   restored to competency, either proceeded with his trial or negotiated a better plea deal. As the
27   Final R&R concludes, however, it is not reasonably likely that, had Mr. Belter declared a doubt as
28   to petitioner’s competency, the trial court would have found petitioner incompetent. Accordingly,

                                                         5
 Case 5:11-cv-01728-CJC-PLA Document 172 Filed 05/21/20 Page 6 of 6 Page ID #:2034



 1   petitioner’s prejudice arguments fail as there is no showing that, had a competency hearing been
 2   held, petitioner would have chosen to continue with his trial after being found competent.
 3         The Court has reviewed petitioner’s remaining objections and finds that they are
 4   adequately addressed in the R&R.
 5

 6                                           CONCLUSION
 7         Based on the foregoing and pursuant to 28 U.S.C. § 636, the Court has reviewed the
 8   Petition, the other records on file herein, the Magistrate Judge’s Final Report and
 9   Recommendation, and petitioner’s Objections to the Final Report and Recommendation. The
10   Court has engaged in a de novo review of those portions of the Final Report and
11   Recommendation to which objections have been made. The Court concurs with and accepts the
12   findings and conclusions of the Magistrate Judge.
13         ACCORDINGLY, IT IS ORDERED:
14         1.     The Final Report and Recommendation is accepted.
15         2.     Judgment shall be entered consistent with this Order.
16         3.     The clerk shall serve this Order and the Judgment
                                                              g     on all counsel or parties
                                                                                      p       of record.
17

18   DATED: May 21, 2020
                                                           HONORABLEE CORMAC J.
                                                                              J. CARNEY
                                                                                 CA
19                                                         UNITED STATES DISTRICT
                                                                         DISTRI
                                                                             R CT JJUDGE
20

21

22

23

24

25

26

27

28


                                                     6
